Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
The Amendment to claims 1-20 have been entered.
Claims 1, 5, 8, 12, 15 and 19, are currently amended.
Accordingly, Claims 1-20 have been examined.

Response to Amendment/Remarks
USC § 103
Applicant’s arguments with respect to claim(s) 1, 8 and 15, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
, claims 1-7 are directed to a method, claims 8-14 are directed to a system and claims 15-20 are directed to a computer program product. Therefore, these claims fall within the four statutory categories of invention.
8.	The claim(s) are directed to an authentication transaction, which is an abstract idea. Specifically, the claims recite the steps of “transmitting... to each registered... among a plurality of... for storage of said... associated with said each... including a unique identifier, an expiry date, and an authentication key... valid only for a user of said each registered... wherein said unique identifier and said expiry date and said authentication key... are subject to a... calculation; and diversifying said authentication key by said expiry date and said unique identifier after said... calculation so that said authentication key is only usable for a limited amount of time and said unique identifier is only usable for a single... thereby preventing a creation of a fake... and automatically limiting the life of a stolen... to said expiry date”, which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019) because the claims are directed to commercial and legal interactions involve an authentication transaction, storing received communication application in a memory with all registered devices, limiting the authentication key with an expiry date and associating an identifier to each devices. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

10.	With respect to “a (Host Card Emulation) application, a unique identifier, an authentication key and a cryptographic calculation” it does not improve the functioning of a computer nor does it improve a technology or technical field. Therefore, the additional elements do not integrate the abstract idea into a practical application.
11.	The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of a mobile communications device, a plurality of mobile communications devices comprises at least one of a smartphone, a tablet computing device, a laptop, a non-volatile memory, 
12.	Dependent claims 2-7, 9-14 and 16-20, further describe the abstract idea of performs the steps or functions of an authentication transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible. 

In the instant case, claims 1-7 are directed to a method, claims 8-14 are directed to a system and claims 15-20 are directed to a computer program product. Therefore, these claims fall within the four statutory categories of invention.
13.	The claim(s) are directed to an authentication transaction, which is an abstract idea. Specifically, claims 1, 8 and 15 recites the steps of performing “...a cryptographic calculation...” which is grouped within the “mathematical concepts” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019). 

15.	Dependent claims 2-7, 9-14 and 16-20, further describe the abstract idea of performs the steps or functions of an authentication transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible. 

Claim Rejections - 35 USC § 112

         16.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

IN GENERAL-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or 



	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

17.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Broader than the Specification
18.	The following claim recites limitation wherein the Specification does not provide support for the full breadth of the claims.  (MPEP 2163 (II) (A) (3) (a) (ii); LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005)).
	Claims 1, 8 and 15, recite “a method for authenticating a short-range communications HCE...  said method comprising: transmitting...; ...diversifying...;” The claims are silent what is performing this step.
19.	Dependent claims 2-7, 9-14 and 16-20, are also rejected since they depend on


Lack of Algorithm
18.	Claims 1, 8 and 15 recite “...thereby preventing a creation of a fake HCE 
application...”
	The Specification does not provide the flow chart, algorithm or 
steps/procedure for performing this function “preventing” in sufficient detail so
that one of ordinary skill in the art would understand how the inventor intended
them to be performed. See MPEP § 2161.01 I, 2163.02 and 2181, IV. 
	Claim 15 recites “...computer readable program code configured to”
	The Specification does not provide the algorithm or steps/procedure for
performing this function “configured to” in sufficient detail so that one of 
ordinary skill in the art would understand how the inventor intended them to be
performed. See MPEP § 2161.01 I, 2163.02 and 2181, IV. 
19.	Dependent claims 2-7, 9-14 and 16-20, are also rejected since they depend on
claims 1, 8 and 15, respectively.

Claim Rejections - 35 USC § 112
20.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


21.	Claims 1-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope/Circular Reasoning
23.	Claims 1, 8 and 15 for reciting “...after said cryptographic calculation...” However, there is no calculation step, so it is unclear to one of the ordinary skill in the art the manner the diversifying step is performed without a cryptographic calculation. The scope is unclear (“An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed…” (In re Zletz, 13 USPD2d 1320 (Fed. Cir. 1989))).
	Claims 1,  8 and 15 recite “...for storage of said HCE application data in a non-volatile memory associated with said each registered mobile communications device...” This is unclear because the mobile communications devices is not part of the claimed structure of the method, system and computer program product. (“An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed…” (In re Zletz, 13 USPD2d 1320 (Fed. Cir. 1989))).
 	Claim 5 recites “...a central system responsible for renewing expiry dates and diversified authentication keys...” This describes a central system which is not part of In re Zletz, 13 USPD2d 1320 (Fed. Cir. 1989))).
Claims 6 and 7 recite “wherein said each registered mobile communications device among said plurality of mobile communications devices comprises...” This is unclear and outside the scope because the mobile communications devices are not part of the method claims. (“An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed…” (In re Zletz, 13 USPD2d 1320 (Fed. Cir. 1989))).
	Claim 15 recites “...the computer readable program code comprising: computer readable program code configured to...” This is improper as “computer readable program code” cannot comprise itself. The scope is unclear (“An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed…” (In re Zletz, 13 USPD2d 1320 (Fed. Cir. 1989))).
24.	Dependent claims 2-7, 9-14 and 16-20 are also rejected since they depend on claims 8 and 15, respectively.

  Relative Terminology
32.	Claims 5, 12 and 19 recites “… is transmitted in a hot list at regular intervals to…”, is a relative term which renders the claim indefinite, as it is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite 

Claim Rejections - 35 USC § 103
25.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
26.	Claims 1-2, 4, 6-9, 11, 13-16, 18 and 20,  are rejected under 35 U.S.C. 103 as being unpatentable over Lee et-al. (U.S Patent No. 9432087) in view of Veerasangappa Kadi et al., (US 2017/0221047 A1).
27.	With respect to claims 1, 8 and 15, Lee discloses a method, system and a computer program product for authenticating a short-range communications HCE (Host Card Emulation) application for mobile communications devices, said method comprising:

memory communicatively coupled to said at least one processor, the memory storing instructions that, when executed by said at least one processor, configure said system to (col 4 lines 15-52, col 8 line 62-col 9 line 15): 
transmitting HCE application data to each registered mobile communications device among a plurality of mobile communications devices for storage of said HCE application data in a non-volatile memory (Fig. 1 item 103, col 1 line 20-25 “security module”) associated with said each registered mobile communications device, said HCE application data including a unique identifier (col 6 lines 28 “session key 80(81)”), “...”, and an authentication key (col 6 lines 28 “secure channel master keys 70(71)”)valid only for a user of said each registered mobile communications device, wherein said unique identifier and said “...” and said authentication key are subject to a cryptographic calculation (Fig. 7, col 2 lines 25-42, col 6 lines 20-28, col 6 line 52-col 7 line 44), and 
diversifying said authentication key by said “...” and said unique identifier after said cryptographic calculation so that said authentication key is only usable for a limited amount of time and said unique identifier is only usable for a single mobile communications device, thereby preventing a creation of a fake HCE application, and automatically limiting the life of a stolen application to said “...” (col 7 lines 23-44).
Lee does not disclose “...expiry date used to prevent a creation of a fake
HCE application, and automatically limiting the life of a stolen application”.
However, Veerasangappa Kadi discloses “...expiry date used to prevent a creation of a fake HCE application, and automatically limiting the life of a stolen application” (¶¶ [0026], [0028], [0063], [0071], [0074], [0081]).

With respect to the recitation “...so that said authentication key is only…..thereby preventing….expiry date” this is Intended result does not have patentable weight. (See MPEP 2111.04 (I).
Additionally, the limitation “...for storage of said HCE application data in a non-volatile memory associated with said each registered mobile communications device...” is intended use. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art.  See MPEP 2103 I C, “… Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”

28. 	With respect to claims 2, 9 and 16, Lee in view of Veerasangappa Kadi teaches all the subject matter as described above with respect to claim 1. 
Furthermore Lee discloses, wherein said short-range communications comprises NFC (Near Field Communication) (col 2 lines 35-42).

29.	With respect to claims 4, 11 and 18, Lee in view of Veerasangappa Kadi teaches all the subject matter as described above with respect to claim 1. 


30.	With respect to claims 6, 13 and 20, Lee in view of Veerasangappa Kadi teaches all the subject matter as described above with respect to claim 1. 
Furthermore, Veerasangappa Kadi discloses, wherein said each registered mobile communications device among said plurality of mobile communications devices comprises at least one of a smartphone, a tablet computing device, a laptop computer, and a wearable computing device (¶¶ [0030]).

31. 	With respect to claims 7 and 14, Lee in view of Veerasangappa Kadi teaches all the subject matter as described above with respect to claim 1. 
Furthermore, Veerasangappa Kadi discloses wherein said at least two mobile communications devices among said plurality of communications devices comprises at least one of, a smartphone, a tablet computing device, a laptop (¶¶ [0030]).

32. 	Claims 3, 5, 10, 12, 17 and 19,  are rejected under 35 U.S.C. 103 as being unpatentable over Lee et-al. (U.S Patent No. 9432087) in view of Veerasangappa Kadi et al., (US 2017/0221047 A1) and Ngo et al., (US 2015/0178724 A1).

33. 	With respect to claims 3, 10 and 17, Lee in view of Veerasangappa Kadi teaches all the subject matter as described above with respect to claim 1, but did not 
	However, Ngo discloses, wherein said short-range communications comprises BLE (Bluetooth Low Energy) wireless communications (¶¶ [0082]).
Therefore, it would have been obvious for a person of ordinary skill in the art to simply modify the transaction authentication information of Lee and Veerasangappa Kadi in view of Ngo, in order to have an NFC communication that uses a Bluetooth communication.

34.	With respect to claims 5, 12 and 19, Lee and Veerasangappa Kadi in view of Ngo teaches all the subject matter as described above with respect to claim 1.
Furthermore, Ngo discloses, wherein if a central system responsible for renewing expiry dates and diversified authentication keys receives at least one transaction with a same application unique identifier originating from at least two mobile communications devices among said plurality of communications devices, said unique identifier is transmitted in a hot list at regular intervals to all validators among a plurality of validators (¶¶ [0011], [0050], [0052]-[0053], [0059], [0063], [0079]-[0081]).
With respect to the limitation “wherein if a central system responsible for renewing expiry dates and diversified authentication keys receives...” this is a conditional language because this step only be performed when the central system receives at least one transaction. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because 
Additionally, with respect to “...application unique identifier originating from at
least two mobile... validators.” this is nonfunctional descriptive material as it only describes the data that is contained in the application unique identifier, while the data contained in the application unique identifier is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).





Conclusion

Van Nieuwenhuyze et al. (US Patent# 9351164) discloses Secured NFC routing.
Kadi et al. (US Patent# 9734091) discloses Remote load and upper card emulation support.
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571) 272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        /ZESHAN QAYYUM/Primary Examiner, Art Unit 3685